Name: Council Decision 2013/109/CFSP of 28Ã February 2013 amending Decision 2012/739/CFSP concerning restrictive measures against Syria
 Type: Decision
 Subject Matter: Asia and Oceania;  international security;  politics and public safety;  defence;  organisation of transport;  cooperation policy;  international affairs
 Date Published: 2013-03-01

 1.3.2013 EN Official Journal of the European Union L 58/8 COUNCIL DECISION 2013/109/CFSP of 28 February 2013 amending Decision 2012/739/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 29 November 2012, the Council adopted Decision 2012/739/CFSP concerning restrictive measures against Syria (1). (2) On the basis of a review of Decision 2012/739/CFSP, the Council has concluded that the restrictive measures should be renewed until 1 June 2013. (3) Furthermore, it is necessary to amend the measures concerning the arms embargo to enable the delivery of non-lethal military equipment for the protection of civilians or for the Syrian National Coalition for Opposition and Revolutionary Forces which the Union accepts as legitimate representatives of the Syrian people and the delivery to them of non-combat vehicles manufactured or fitted with materiel to provide ballistic protection, as well as the provision to them of technical assistance intended for the protection of civilians. (4) Further action by the Union is needed in order to implement certain measures. (5) Decision 2012/739/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2012/739/CFSP is hereby amended as follows: (1) Article 3(1) is hereby amended as follows: (a) points (b) and (c) are replaced by the following: "(b) the sale, supply, transfer or export of non-lethal military equipment or of equipment which might be used for internal repression, intended for humanitarian or protective use or for the protection of civilians, or for institution building programmes of the United Nations (UN) and the European Union, or for European Union and UN crisis management operations, or for the Syrian National Coalition for Opposition and Revolutionary Forces intended for the protection of civilians; (c) the sale, supply, transfer or export of non-combat vehicles which have been manufactured or fitted with materials to provide ballistic protection, intended solely for the protective use of personnel of the European Union and its Member States in Syria, or for the Syrian National Coalition for Opposition and Revolutionary Forces intended for the protection of civilians;"; (b) the following point is added: "(f) the provision of technical assistance, brokering services and other services for the Syrian National Coalition for Opposition and Revolutionary Forces intended for the protection of civilians,". (2) Article 31 is replaced by the following: "Article 31 This Decision shall apply until 1 June 2013. It shall be kept under constant review. It shall be renewed, or amended as appropriate, if the Council deems that its objectives have not been met.". Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 28 February 2013. For the Council The President J. BURTON (1) OJ L 330, 30.11.2012, p. 21.